Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Elizabeth Mendoza, Appellant                            Appeal from the Criminal District Court No.
                                                         6 of Dallas County, Texas (Tr. Ct. No. F12-
 No. 06-14-00225-CR          v.                          61870-X). Memorandum Opinion delivered
                                                         by Chief Justice Morriss, Justice Moseley
 The State of Texas, Appellee                            and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to indicate that Elizabeth
Mendoza’s six-year sentence reflected in the judgment adjudicating guilt for the offense of
aggravated assault with a deadly weapon was not imposed pursuant to a plea agreement. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Elizabeth Mendoza, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                         RENDERED JUNE 25, 2015
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk